[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-2435

                      LEONARD B. HARMON,

                    Plaintiff, Appellant,

                              v.

                  BENNIE K. BULLOCK, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]


                            Before

                   Torruella, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




    Leonard B. Harmon on brief pro se.




                       October 9, 2001
              Per Curiam.     Plaintiff Leonard Harmon was arrested

and charged with criminal trespass after refusing to leave

the house of a woman (Bennie Bullock--the mother of his

daughter) who had temporarily provided him with a room.

When those charges were dropped, plaintiff responded with

the instant 42 U.S.C. § 1983 action, filed pro se and in

forma pauperis, alleging violation of his constitutional

rights.    Named as defendants were Bullock and the Dorchester

district      court    (the    venue        for    the    aborted      criminal

proceedings).         The district court reviewed the complaint

prior to service of process, in accordance with 28 U.S.C. §

1915(e)(2),      and   discerned      no     arguable       legal   basis    for

plaintiff's claims.         After spelling out the deficiencies in

the complaint, the court gave plaintiff 35 days to show

cause why it should not be dismissed.                    Plaintiff filed no

response (or any other pleading) within that time--he admits

on   appeal    that    he   "refused"       to    respond    because    of   his

disagreement with the court's analysis--and the case was

accordingly      dismissed     with    prejudice.           Only    later,    in

conjunction with a timely motion to amend judgment, and

without any explanation for his tardiness, did plaintiff




                                      -2-
finally submit a response to the show-cause order.                   That

motion was summarily denied, and plaintiff now appeals.

             We affirm.    By itself, plaintiff's unexplained

failure to respond in timely fashion to the show-cause order

would   provide    a   sufficient        basis    for    upholding     the

dismissal.     Nor did the district court err in concluding

that the complaint was "frivolous or malicious" or "fail[ed]

to state a claim" within the meaning of § 1915(e)(2)(B).

Plaintiff asserts that the criminal-trespass charges were

unfounded, in that he fell within a statutory exception

involving "tenants or occupants of residential premises."

Mass. Gen. Laws ch. 266, § 120 (¶ 2).                   Even if so, the

Dorchester district court, which is a state entity, is

immune from § 1983 liability for the reasons enumerated by

the district court; the cases involving municipal agencies

on   which    plaintiff   relies    are       inapposite.     In     turn,

plaintiff has provided no factual support for his suggestion

that Bullock, by conspiring with the arresting officers, was

herself acting "under color" of law for § 1983 purposes.

The district court afforded plaintiff ample opportunity to

amend   his   complaint   in   order     to    correct    these   various

shortcomings.     As mentioned, plaintiff chose not to respond.

Nor has he set forth any supplemental allegations, either in


                                   -3-
his untimely response to the show-cause order or in his

brief on appeal, that would enable him to surmount the §

1915(e)(2) hurdle.

          Plaintiff also contends that the district court's

rulings   called   its   impartiality   into   question   and   so

warranted its recusal--an allegation we reject on its face

as frivolous.

          Affirmed.




                               -4-